Filed 11/25/14 Jayaweera v. Lansberg CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ASOKA JAYAWEERA et al.,                                             D065800

      Plaintiffs, Cross-defendants and
Appellants,
                                                                    (Super. Ct. No. CIVDS1014086)
         v.

JUSTIN J. LANSBERG et al.,

      Defendants, Cross-complainants and
Respondents.


         APPEAL from a judgment and order of the Superior Court of San Bernardino

County, Bryan F. Foster, Judge. Affirmed.

         Asoka Jayaweera and Shantha K. Jayaweera, in pro. per.

         Stern & Goldberg and Alan N. Goldberg for Cross-complainants and Respondents

Justin J. Lansberg and Stephanie Lansberg.

         Asoka Jayaweera and Shantha K. Jayaweera appeal the judgment denying them

relief on their first amended complaint for quiet title and interference with easement, and
granting relief to defendants Justin Lansberg and Stephanie Lansberg1 on their cross-

complaint for quiet title, declaratory and injunctive relief, and the order awarding

attorney fees to the Lansbergs.

       The Jayaweeras contend there was insufficient evidence to support the trial court's

ruling regarding their causes of action, and the court erroneously awarded the Lansbergs

attorney fees. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

The Jayaweeras' First Lawsuit Regarding the Easement

       The Jayaweeras own real property located on Alpen Drive, Lake Arrowhead, San

Bernardino County, California (lot 264). The Lansbergs own adjoining property on

Alpen Drive (lot 263).

       In 2001, the Jayaweeras sued Lake Arrowhead Building Company (LABC), which

previously owned lot 263, for injunctive relief and damages. They alleged in their first

amended complaint that a "roadway easement" existed on lot 263, providing access to lot

264. In 2001, the Jayaweeras discovered LABC "constructed or caused to be constructed

a residential building structure over the road easement . . . or over the paved road which

is or was believed to be located on said road easement which has for at least ten (10)

years provided an access to the [Jayaweeras' property]." The Jayaweeras sought

exemplary damages "because [LABC] proceeded to construct the residence over the top



1      We sometimes refer to the parties by their first names to avoid confusion, and not
out of disrespect.

                                             2
of the easement and/or paved road which has served as the access for the easement and

did demolish and remove the roadway with willful and conscious disregard of [the

Jayaweeras'] rights."

Settlement Agreement

       In 2003, the Jayaweeras and LABC settled the first lawsuit, and the Jayaweeras

signed an agreement stating: "LABC will construct an asphalt paved 4[-]foot wide

bicycle and foot path on the Private Road Easement located on Lot 263. The path will

connect [the Jayaweeras'] existing asphalt driveway with the existing asphalt road on Lot

262. The construction will include a retaining wall and will be as level as possible as

allowed by the typography [sic]. LABC will obtain all required ingress and egress rights

and all required permits."

       The settlement agreement is critical to the present case; therefore, we quote it at

length:

       "In exchange for the parties hereto, and each of them, do hereby for themselves

and their executors, legal successors, assigns, agents, employees, officers, directors, co-

owners and shareholders release and absolutely discharge each other party hereto and

their respective executors, legal successors, assigns, agents, employees, officers,

directors, co-owners and shareholders of and from any and all claims, demands, damages,

debts, liabilities, accounts, obligations, costs, expenses, actions and causes of action of

every kind or nature, whatsoever, whether known or unknown, suspected or unsuspected,

which they, and each of them, have or hold, or at anytime heretofore had, owned or held,

against the other parties hereto, and each of them, so that no party hereto shall have any

                                              3
claim of any nature or kind whatsoever arising out of any or all of the matters, facts,

events or occurrences alleged or referred to, or arising out of the transaction that resulted

in the DISPUTE, or otherwise." [¶] . . . "The parties hereto, and each of them, are aware

of the fact that it is their respective intentions in accepting the consideration provided for

herein that this Agreement shall be effective as a full and final accord and satisfaction

and settlement of, and as a bar to each and every claim, demand, debt, account,

reckoning, liability, obligation, cost, expense, lien, action and cause of action, heretofore

referred to and released, which the parties hereto have, may have, or have had, against the

other party in connection with the DISPUTE. Each party hereto acknowledges that he

has been informed by his own attorney, and that he is familiar with Section 1542 of the

Civil Code of the State of California which provides as follows: [¶] A GENERAL

RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT

KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING

THE RELEASE, WHICH, IF KNOWN BY HIM, MUST HAVE MATERIALLY

AFFECTED HIS SETTLEMENT WITH THE DEBTOR." [¶] . . . The parties hereto,

and each of them, hereby waive and relinquish all rights and benefits they have or may

have under Section 1542 . . . In connection with such waiver and relinquishment, the

parties hereto, and each of them, acknowledge that they are aware that they or their

attorneys may hereafter discover facts different from or in addition to those which they or

their attorneys now know or believe to be true with respect to the DISPUTE, but that it is

their intention that this Agreement remain in effect as a full and complete general release,

notwithstanding any such different or additional facts." [¶] "The provisions of this

                                              4
Agreement shall be deemed to extend to the benefit of (in addition to each of the parties

hereto) each and all of the principals, officers, directors, agents, executors, employees

and attorneys of each of the parties hereto, and to the benefit of the parent, subsidiary,

and affiliated companies of the parties hereto and the officers, directors, agents,

employees, and attorneys of each such parent, subsidiary and affiliate company, and their

respective legal successors and assigns."

The Jayaweeras' Present Lawsuit

       In 2011, the Jayaweeras filed the operative first amended complaint for quiet title

and interference with easement, alleging: "This action concerns and affects title to and

[the Jayaweeras'] right to use an interest in real property situated in the County of San

Bernardino, State of California, consisting of a recorded private road easement serving

[the Jayaweeras'] property, as shown in the map for Tract 7074, Arrowhead Woods Tract

Number 103, recorded in the official records of the County of San Bernardino, State of

California, in Map Book 91, pages 12 through 18, inclusive, which [the Jayaweeras] are

informed and believe and based thereon allege was recorded on or about May 6, 1964.

Such easement burdens the northerly 20 to 30 feet of [the Lansbergs'] property."

       Without referring to the settlement agreement, the Jayaweeras allege "[t]he subject

easement has not been abandoned, nor have [they] voluntarily relinquished any right to

the use and enjoyment of the subject easement."

       Regarding their cause of action for quiet title, the Jayaweeras alleged: "In or about

late 2007, [the Lansbergs] constructed improvements on their property consisting of

staircases, ramps, landings, and/or decking which encroached into, over and upon the

                                              5
subject easement, interfering with [the Jayaweeras'] use and enjoyment thereof. [The

Jayaweeras] are informed and believe and based thereon allege that such construction

was undertaken without obtaining appropriate and necessary permits, without the

approvals of the applicable building officials, without prior notice to [the Jayaweeras],

and was done without [the Jayaweeras'] permission or consent. [The Jayaweeras] are

further informed and believe and based thereon allege that the County of San Bernardino

has issued to [the Lansbergs] a citation and/or notice to correct the unpermitted

construction. [The Jayaweeras] are informed and believe that [the Lansbergs] have failed

to comply with same."2

       In their second cause of action, the Jayaweeras alleged the Lansbergs "willfully

and intentionally interfered with [the Jayaweeras'] use and enjoyment of the subject

easement . . . by erecting and maintaining improvements thereon which encroach onto the

easement and preventing or otherwise interfering with [the Jayaweeras'] reasonable use of

and access across such easement."




2      In 2004, the court denied LABC's motion to enforce the settlement, ruling:
"[LABC] did not comply with its obligations pursuant to the agreement, 1) to construct
the bikeway out of asphalt; 2) to construct a bikeway which is four feet wide; 3) connect
[the Jayaweeras'] driveway with the easement on Lot 263; 4) to place such bikeway on
the private road easement on Lot 263." Jayaweera admitted at trial that after the
agreement was signed, he did not take legal action to ensure LABC complied with the
settlement agreement.

                                             6
The Lansbergs' Cross-Complaint

       The Lansbergs filed a cross-complaint alleging causes of action for quiet title and

declaratory and injunctive relief. They alleged their house "sits on a steep incline, and

the bottom two stories of the house are below the level of Alpen Drive. A level driveway

connects Alpen Road to the third story of [their] house. A three-story staircase connects

[their] front walk on the ground floor of the house to the driveway at street level." The

Lansbergs further alleged the Jayaweeras' claimed road easement exists between their

two houses where the staircase was built, and the Jayaweeras "seek to grade the steep

incline and construct a road adjacent to [the Lansbergs'] home, underneath their driveway

and in the location where the staircase lies."

       The Lansbergs alleged they were unaware of the existence of the claimed road

easement; it was not disclosed on their title report when they purchased their property,

and any easement was extinguished by abandonment or by end of necessity. The

Lansbergs specifically refer to the agreement as having resolved the prior lawsuit, noting

that "no easement was recorded on title to the Lansberg Property as part of that

settlement."

       The Lansbergs sought injunctive relief, alleging that if the Jayaweeras' claim for a

roadway easement were granted, it would "cause grave and irreparable injury to [the

Lansbergs] in that they will lose use of their staircase, have grading done and have a road

built immediately in front of their house and underneath their driveway in a manner

which could render the entire hill unstable."



                                                 7
Asoka Jayaweera's Trial Testimony

       At the one-day bench trial, Asoka represented plaintiffs and was the sole witness

for his side. His testimony relied on the following documents introduced into evidence: a

copy of the settlement agreement in the first lawsuit, a recorded tract map, the Lansbergs'

grant deed, and various photographs of the stairways built on the Lansbergs' property.

       The court questioned Asoka regarding his understanding of the settlement

agreement's terms. Asoka replied as follows: "I was not going to dispute that case

anymore for them building over the road because I realized I did not have a recorded

right to that easement. It wasn't used, but it was not the recorded easement." The court

clarified, "[P]rescriptive easement. You gave up the right to that easement that wasn't

recorded but just from one you believe you got from the use; correct?" Asoka replied,

"Right. Yes, your Honor." Asoka explained that in exchange LABC was required to

build a bike path but never completed it, adding, "There was no time limit, and if they

don't build it, I can build it, and they have to give up the money they had to put in as a

bond to the court."

       The court asked Asoka to identify the "expressed easement" at issue in this case.

Asoka referred to a tract map that states, "BSL private road easement." He testified the

Lansbergs "built a large staircase structure that completely obstructs any use of the

easement. For me to even walk on it I have to duck under their staircases. There are

about four of their stairways going across the easement."

       On cross-examination, Asoka testified that in his first lawsuit he had alleged he

had the right to a recorded roadway easement and a separate prescriptive roadway

                                              8
easement. He also admitted he had described the recorded roadway easement in the same

terms in both lawsuits. Asoka stated he knew about the recorded easement's existence

since at least 1999, but he had taken no steps to develop it, in part because it would be

costly.3

       Asoka described the recorded easement as being a hill, and stated that for it to be

useable to ride a bicycle, the pathway that was part of the settlement would have to be

built. Asoka stated he had ridden his bicycle on lot 263 "maybe four, five times," but he

had not driven a vehicle over the hill. Asoka testified he did not "absolutely need" the

road easement because he has a direct path on Alpen Drive to his property.

       On cross-examination, defense counsel asked Asoka: "Now, as I understand the

staircase it does not interfere with anybody walking on . . . the pathway, does it?" Asoka

responded: "When you say pathway, we are talking about the pathway that's supposed to

be on the recorded easement. There's nothing that can go on the recorded easement.

There is no pathway on the recorded easement. The pathway that the [LABC] built was

not on the recorded easement." When pressed, Asoka admitted the stairways did not

interfere with the pathway, which he described as a "small skirt outside the building but

not in the recorded easement. On the small skirt, about three feet wide with many angles,

you can walk. Mostly it's hugging . . . the house, but that is not the pathway. That is not

where the pathway is supposed to be."




3     The court made a finding that "to put a road in there it would be a substantial
expense, if it was possible at all."
                                             9
       The parties stipulated that if Shantha Jayaweera had testified, she would have

stated: "[S]he has no knowledge of any of the facts alleged in the action; had no

knowledge of any of the filing of the prior action against LABC; that [Asoka] Jayaweera

signed the settlement agreement in the prior action on her behalf. She has never used the

Lansberg property for any purpose. And . . . [the Jayaweeras] cannot afford to build a

road across the Lansberg property."

Defense Trial Testimony

       John Wurm, LABC's attorney in the first lawsuit, drafted the settlement

agreement. He was called as a witness for the Lansbergs, and testified the issue in the

first lawsuit involved two easements: "a roadway easement as provided in the tract map

and also . . . a prescriptive type easement." Attorney Wurm testified that in entering into

the settlement agreement, LABC's intent was "to preserve [the Jayaweeras'] easement

rights over lots 262, 261 and 260. So in other words [the Jayaweeras] still would have

whatever rights they had for ingress and egress on the private road easement as existed

prior to the settlement. What the settlement modified was that instead of perhaps

vehicular rights over [lot] 263, now the [Jayaweeras] only had rights for bicycle and

pedestrian access. And the LABC built a concrete pathway approximately four feet wide

to accommodate the pedestrian and bicycle access." Attorney Wurm added: "[T]he

private road easement which was recorded by the tract map prior to the settlement

agreement was replaced by an easement for . . . pedestrian and bicycle access on a four-

foot wide concrete pathway that went underneath the parking deck driveway. And I

believe it was within the previously recorded private road easement and that the

                                            10
settlement was intended to be that [the Jayaweeras were] giving up all other rights except

the pathway."

       On cross-examination, Attorney Wurm testified that the house LABC built on lot

263 did not obstruct the recorded easement: "[LABC] built up to the recorded easement

and then the private—and then the parking deck driveway spanned the recorded easement

suspended in the air from the residence to Alpen Drive." He testified LABC's motion to

enforce the settlement was denied because the pathway was made out of concrete instead

of asphalt.

       Justin Lansberg testified that in 2007, he and Stephanie Lansberg bought lot 263

from Dan Dorf and Stella Dorf. When the Lansbergs were in the process of purchasing

the property, they learned there was a walkway easement on the property. Justin testified

in reference to photographic evidence that: "There is a pathway that runs across the

length of the property and conforms roughly to the boundaries of the house, and that was

what was told to [me] was the walkway that had been constructed specifically because of

the settlement and it exists." Further, the stairways did not interfere with the use of the

pathway. Justin, who is taller that Asoka, had walked the pathway numerous times

without hitting his head, and his children had ridden scooters on it a few times. Justin

testified his hired builders did not obtain the proper permit before building the

stairways.4 Justin understood that in the present case, the Jayaweeras were seeking to



4      The Jayaweeras submitted into evidence a September 2008 "notice of action on
real property" issued by the San Bernardino County Recorder, stating that "unlawful
conditions" existed on the Lansbergs' property, and requiring the Lansbergs to obtain a
                                             11
build a vehicle-ready road under the Lansbergs' driveway because the Jayaweeras claim

that area as their private road easement.

Closing Arguments

       Asoka Jayaweera argued that the Jayaweeras had a "recorded expressly granted

easement," which they had not abandoned. The court told him that in its view, this case

turned on "whether or not there was an agreement [for the Jayaweeras to] basically accept

a walking path as opposed to a driving road in the prior litigation and whether or not you

have waived rights to enforce that." The court also told Asoka that a recorded easement

"can be lost, however, if there is some action taken by the subservient tenant to—that

somehow interferes with the potential use of that area that is adverse." The court next

asked Asoka, "And doesn't the construction of the driveway of the garage [effectively]

prevent it from its use?" Asoka responded, "It did not because we had plans drawn up.

There was a height of more than 12 feet from the highest part of the access to the garage

from the ground level. The lowest was about four feet, but all the engineers have said . . .

you can build a road there. Sure, it may be costly, but you can build a road there. [¶]

And so I haven't shown any intent to abandon that easement." Asoka added, "All

[Lansbergs'] arguments rest on [is] this fact that [the easement has] not been used; it's

steep; it's not necessary; and initially it's not recorded. So all those are not necessary for

me to preserve that easement. I may keep it like that for a hundred years. I don't have to

do anything with it. It does not go away from the recording."

permit for stairs built without permit, provide proof of abandonment of easement, obtain
required permits, call for inspections, obtain final approval, and pay all enforcement fees
due.
                                              12
       Defense counsel argued the evidence showed the Jayaweeras had "at best an

expressed easement by implication. There's no express grant." The court asked defense

counsel, "If I conclude that, in fact, there was an easement—a road easement that existed

and that as a result of the first case that, in fact, there was a settlement in which the case

can act as a transportation of the road easement into a bicycle foot path easement, how

does that affect your argument?" Defense counsel replied, "[I]t would extinguish the

easement shown on the tract map because there is no road easement. All they have is a

contractual claim against LABC to enforce an easement for a walkway. [The Lansbergs

have] never interfered with that. I mean, the walkway is there. They have not said don't

walk on my property. So they've not done anything to interfere with that, but there's no

recorded easement."

       Defense counsel further argued: "The fact is [the Jayaweeras] agreed to settle

[their] claims in the underlying case in exchange for a pathway that [they] could ride on a

bike and include a retaining wall. [Asoka's] testimony was [the pathway was] done not to

his satisfaction. He wanted it all on the recorded easement. What's important about that

is he wanted it all on recorded easement shows that it was an exchange for the record

easement because why would you put a retaining wall and a pathway on the recorded

easement unless you were giving up the right to put a vehicle on that roadway? It makes

no sense. [¶] If you wanted to preserve a roadway easement, he would put it off the

roadway, but he didn't, and that was their agreement."

       The court asked defense counsel: "How do [the Lansbergs] get around the fact

that in [the] settlement agreement there's specific language that says this is not interfering

                                              13
with that easement?" Defense counsel replied: "Well, if we took that to mean all of [the

Jayaweeras'] easement rights, then they settled nothing because the lawsuit was only

about [their] easement rights." The court added, "I have some problems with the

language [of the agreement]."

       The court noted: "But the pathway . . . as actually built did not infringe on the

area that was encompassed by the easement as recorded." This exchange ensued:

       "[Defense counsel]: Well, it is, parts of it as you see in that diagram.

       "The Court: Very small part.

       "[Defense counsel]: Yes, parts of it, but it went around the end of the house which

is the only place it could go.

       "The Court: I understand that, but it didn't go into the area where [the Jayaweeras]

wanted it on the easement itself which is—

       "[Defense counsel]: You know, that was their agreement. . . . [¶] I mean the

agreement doesn't make a lot of sense. It's ambiguous. It's not clear. But what is clear is

that it was a release of all claims because if you look throughout of it [sic], it's clear they

released all claims in this action. And I mean, it talks about in paragraph four it is a full

and final accord, [Civil Code section] 1542 waiver."

       "The Court: But there's no indication in the settlement agreement that [the parties

will] file anything that would extinguish the recorded easement.

       "[Defense counsel:] They didn't even mention they would record this document.

       "The Court: I understand."



                                              14
       Defense counsel added, "And then there was a [contention] that LABC did not

comply. But how do we impact on that? And I don't think we impact on that. It's not a

recorded title, recorded document, and that's the whole point of transfer of real property.

They should have recorded something if that's what they were intending to convey. [¶] I

mean, they both had counsel so . . . nobody paid attention and nobody did anything when

there was a failure to comply."

       Defense counsel also argued in relation to the trial evidence that the Jayaweeras

had lost their right to any easement either by abandonment or by a lack of necessity.

The Court's Rulings Against the Jayaweeras

       The court denied the Jayaweeras' claim for a roadway easement as set forth in the

first amended complaint, ruling: "[T]he alleged easement does not exist and . . . the

[Lansbergs] are the owners of the subject property free and clear not encumbered with the

alleged easement effective as of the date of the filing of the cross-complaint. [¶] The

Court declares that the [Lansbergs] are entitled to the full use and enjoyment of the

Lansberg Property, further, that there is no recorded easement in favor of the Jayaweera

Property for a road burdening the Lansberg Property and any easement for a road

burdening the Lansberg Property has been extinguished."

       The final judgment is in accord with the court's ruling: "The Plaintiffs, the

Jayaweeras, have not established the First Cause of Action for Quiet Title to a Recorded

Easement or the Second Cause of Action for Interference with Easement alleged in the

First Amended Complaint." The court denied the Jayaweera's request for an injunction

and damages. The judgment states: "The Lansbergs have established the First Cause of

                                             15
Action for Quiet Title, the Second Cause of Action for Declaratory Relief and the Third

Cause of Action for Injunctive Relief alleged in their Cross-Complaint. . . . [¶] . . . the

Lansbergs[] shall have Judgment confirming that the alleged easement claimed by . . . the

Jayaweeras, does not exist and that the Cross-Complainants are the owners of the

Lansberg Property free and clear and not encumbered with the alleged easement effective

as of the date of the filing of the Cross-Complaint. [¶] The Court declares that: (a) the

[Lansbergs] are entitled to the full use and enjoyment of the Lansberg Property; (b) that

there is no recorded easement in favor of the Jayaweera Property for a road burdening the

Lansberg Property; and (c) any easement for a road burdening the Lansberg Property has

been extinguished."

       The court denied the Jayaweeras' motion for a statement of decision as untimely.

It denied their motion for reconsideration as presenting no new facts or issues. The court

denied the Jayaweeras' new trial motion, finding the verdict was supported by sufficient

evidence and there were no irregularities in the proceedings.

                                       DISCUSSION

                                             I.

                                             A.

       Because the trial court did not prepare a statement of decision, the Jayaweeras

contend its ruling failed to define the type of easement that was created and existed on lot

263 due to the filing of the tract map; ascertain whether the easement was properly

recorded; resolve what easement rights were extinguished or how they were

extinguished; and decide whether any easement rights existed on the Lansbergs' property

                                             16
following the parties' settlement agreement. They further contend, "The Trial court is

without any basis, reasoning, or expressed statement of decision as to what evidence he

used, to conclude that the settlement agreement transported the road easement into a

bicycle foot path easement." The Jayaweeras contend they always had a recorded

easement, which could not be extinguished by the settlement agreement.

       In denying the Jayaweeras' posttrial request for a statement of decision, the court

stated: "The trial was less than eight hours in length. The request has to be made before

submission of the matter for decision pursuant to [Code of Civil Procedure section 632

and Rules of Court, Rule No. 3.1590]. So I don't intend to do a statement of decision."

       The Jayaweeras do not challenge the correctness of the trial court's ruling that they

failed to timely request a statement of decision, and they provide no citation to the record

and applicable law to support their claims the court's ruling was insufficiently detailed.

Therefore, we regard all of the Jayaweeras' challenges to the language of the court's

ruling as forfeited. We address the Jayaweeras' arguments regarding the sufficiency of

the evidence, and turn to the record to verify whether substantial evidence supports the

trial court's decision.

Applicable Law

       "The doctrine of implied findings requires the appellate court to infer the trial

court made all factual findings necessary to support the judgment. [Citation.] The

doctrine is a natural and logical corollary to three fundamental principles of appellate

review: (1) a judgment is presumed correct; (2) all intendments and presumptions are

indulged in favor of correctness; and (3) the appellant bears the burden of providing an

                                             17
adequate record affirmatively proving error." (Fladeboe v. American Isuzu Motors Inc.

(2007) 150 Cal.App.4th 42, 58.) "Securing a statement of decision is the first step, but is

not necessarily enough, to avoid the doctrine of implied findings. Litigants must also

bring ambiguities and omissions in the statement of decision's factual findings to the trial

court's attention—or suffer the consequences." (Id. at p. 59.)

       "Settlement agreements . . . are construed under the same rules that apply to any

other contract." (In re Tobacco Cases I (2010) 186 Cal.App.4th 42, 47.) "Interpretation

of a contract, including resolution of any ambiguity, is solely a judicial function.

[Citation.] The primary goal of contract interpretation is to give effect to the mutual

intent of the parties." (Villacres v. ABM Industries, Inc. (2010) 189 Cal.App.4th 562, 598

(Villacres).) When possible, we glean the parties' intent solely from the written

provisions of the contract. (Ibid.) "Specific language must be interpreted in context and

with regard to its intended function and the structure of the agreement as a whole."

(Ibid.) The interpretation of an unambiguous contract is a matter of law for this court's

independent determination. (State Farm Fire & Casualty Co. v. Lewis (1987) 191

Cal.App.3d 960, 963.)

Analysis

       We preliminarily note that the Jayaweeras had the burden of proving they owned

the claimed recorded easement. (Evid. Code, § 500; Beck Development Co. v. Southern

Pacific Transportation Co.(1996) 44 Cal.App.4th 1160, 1205 ["Accordingly, in order for

the plaintiff to prevail the record must contain sufficient evidence to support a finding in

its favor on each and every element which the law requires to support recovery.

                                             18
[Citation.] No matter how overwhelming the proof of some elements of a cause of

action, a plaintiff is not entitled to a judgment unless there is sufficient evidence to

support all of the requisite elements of the cause of action."].) But the Jayaweeras did not

submit into evidence their recorded grant deed or any other recorded grant or reservation

of easement for the benefit of lot 264 over lot 263, despite claiming they had a recorded

easement over lot 263. Accordingly, we conclude the Jayaweeras failed to make out their

cause of action for a recorded easement.

                                              B.

       Nevertheless, we have a separate basis for affirming the trial court's ruling. We

imply from the court's comments at trial that it relied on the settlement agreement in

concluding the Jayaweeras' right to a claimed roadway easement was extinguished in

favor of the four-foot pathway. We conclude the settlement agreement supports the

court's finding. In light of the fact the parties intended final resolution of their dispute

over the easement on lot 263, paragraph No. 3 of the agreement provides the sole means

of redress, requiring LABC to build a retaining wall and a pathway to allow bicycle and

pedestrian access over an easement located on Lot 263 that would connect the

Jayaweeras' driveway to an existing asphalt road on Lot 262. Justin testified the pathway

and retaining wall were built and it was walkable. Asoka testified a pathway was built,

and the stairways did not interfere with his ability to walk on the pathway. The parties

stipulated Shantha had not used the pathway. Therefore, we conclude the retaining wall

and pathway were built in response to the Jayaweeras' first lawsuit and pursuant to the

settlement agreement.

                                              19
       To the extent the Jayaweeras seek to support their claim they did not abandon the

easement by relying on LABC's apparent failure to build the pathway according to the

agreement's specific terms and the fact that the San Bernardino County Recorder

requested the Lansbergs provide proof of abandonment, those issues are immaterial for

our resolution of this case. Neither matter vitiated the parties' intent to resolve their

dispute through the agreement, whose expansive terms extinguished the Jayaweeras' right

to a claimed roadway easement as alleged in the present lawsuit. We note the Jayaweeras

had separate remedies in the superior court for the Lansbergs' failure to obtain the permit

to build the stairs, and for any failure by LABC to build the pathway according to the

agreement's terms. But there is no indication in this record that the Jayaweeras pursued

those remedies.

       The Jayaweeras have released all claims to additional easements over lot 263. The

settlement agreement unambiguously states: "[T]his Agreement shall be effective as a

full and final accord and satisfaction and settlement of, and as a bar to each and every

claim, demand, debt, account, reckoning, liability, obligation, cost, expense, lien, action

and cause of action, heretofore referred to and released, which the parties hereto have,

may have, or have had, against the other party in connection with the DISPUTE."

                                              II.

       The Jayaweeras contend a Declaration of Restrictions (the Declaration) did not

provide a proper basis for the court to grant attorney fees because the parties did not sue

on the Declaration, and the lawsuits did not involve contractual matters. They further

contend the Declaration expired in December 2010, and the attorney fee motion was

                                              20
brought in 2012. Finally, they contend the settlement agreement is not a proper basis for

the fee award because the Lansbergs were not a party to it.

       The Lansbergs respond the Jayaweeras' initial complaint was filed in October

2010, therefore, the Declaration provides a proper basis for an attorney fee award,

notwithstanding that the actual fee motion was heard in 2012. They further argue the

settlement agreement provided a separate basis for the attorney fee award.

       At trial, the Jayaweeras did not dispute the amount of fees sought or who was the

prevailing party by citing to the record evidence or applicable law. They merely claimed

that the Declaration was not a proper basis for the award, pointing out the Declaration

had not been admitted as a trial exhibit or with the attorney fees motion. They also

claimed the attorney fee request violated California's Anti-SLAPP laws.5 The court ruled

the lawsuit was brought under the Declaration, which provided a basis for the Lansbergs

to be awarded $82,171.25 in attorney fees.

Analysis

       We need not address the parties' arguments regarding the applicability of the

Declaration's attorney fee provision because we affirm the court's ruling on a different

basis. We review the correctness of a trial court's result, not its rationale. (Howard v.

Thrifty Drug & Discount Stores (1995) 10 Cal.4th 424, 443; [" 'We uphold judgments if

they are correct for any reason, "regardless of the correctness of the grounds upon which

the court reached its conclusion." ' "]


5     The Jayaweeras do not renew this claim regarding an anti-SLAPP violation and
we do not consider it.
                                             21
       We conclude the settlement agreement's attorney fee provision applies in this case

because although the Lansbergs were not the defendants in the first lawsuit, the

agreement states that its terms extend to the parties' successors and assigns. Therefore,

under Civil Code section 1717, the agreement was binding on the Jayaweeras and the

Lansbergs, and it provided a proper basis for the attorney fee award.6

                                      DISPOSITION

       The judgment and order are affirmed. Justin Lansberg and Stephanie Lansberg are

awarded costs on appeal.




                                                                            O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


McDONALD, J.




6       Civil Code section 1717, subdivision (a) states: "In any action on a contract,
where the contract specifically provides that attorney's fees and costs, which are incurred
to enforce that contract, shall be awarded either to one of the parties or to the prevailing
party, then the party who is determined to be the party prevailing on the contract, whether
he or she is the party specified in the contract or not, shall be entitled to reasonable
attorney's fees in addition to other costs." (See Reynolds Metals Co. v. Alperson (1979)
25 Cal.3d 124, 128-129 [interpreting Civil Code section 1717].)
                                            22